OFFICE    OF THE ATTORNEY GENERAL   OF TEXAS
                           AUSTIN




Eionorableau B. Eta11
county Attorney
iIerrir0.n Oouotr
kerehall, Twae
                     Attontkma Heni aobwtY. B
                               Pirst Asrirknt




                                           opinion on the
                                           from your letter




                                  that you think that Attorney
                                 a O-6560 8x0 in~~OonfllOb.
                              aragraph of Opinion Ho. O-6580
                     45) whbh pmria0r aa fouows:
                     we wish to point out that uhers the
                      of’aounty offiaiala opratl.nfSuader
                   Salery Law have been Pet, s6me say not
                  or aooreasoa uurin5 the yosr but say be
     inaroared or daqroawd the follorlng goar uithln tho
     limltatlontapreroribrclby law. SOS O~inlons NOD.
     04595 and O-4226 of this W~rtnmt,    copies of which
     an rnoloaed hmerith for your intoriuotlon.~
     \            /
Bon. San 8,
          ,.’iU11,    pago 2

       la our Opfnion h'o. 0~6575 (approved May 18, 1945) wa
held a8 foUewrt
               Vrogg County haa a population of 58,027
         inhabitanta apoording to the 1940 Fedora1 Conrus,
         and, the lart s~8088ril tax oaluatton i8 ro0r0 than
         #103 000 000.00. Sootion    13 Of Artio10 3912@ 18
         a plioabio to Orrgg County and tho annual oom*nra-
         t3on of la o hofflalal aantlonoilin raid Beotlon 13
         luthoriiwd~&or the law for tho fisoalyear 0r
         kg&   @ZQOObO fh0 IWO Of $3600.00 pOr 8rUWb   mOrO-
         fom, Bonrta Bill Ho; 123 ha8 no rpplioatlon rwaml-
         1~ the oompaaratlon of w-10oounty orflolalr of
         OX0     County who aro nunotl in ralb Sootion 13 of
         Art P 010 39120. Tho sount~ trooruror 18 mOntiOnOd
         ln 8ai6 Sootlon l.3,an& the law authorlsab a mmi8um
         W?dIQOIIM&hU Or IUOAW th6A $360040    rOl th0 4OUAtg
         troaruror fo$ tho flraal oar of 1914. Thlr bolng
         true, 88id 5, 8. X'o,123 I 8 not applioable to tho
         oountr treasurer of Grogis Gountyrm

       A oaroful rtudg of our Opinion Nor O-6580 of Kay 26,
1945 rovoalr that   the County Auditor Oi Ore@& COuuty me&o no
inqufry ~onoorniag the proviaionr of 8onats Bill Nor 123 iA
that roqusrt, and mid bill MO not aonsia0r06 by tho writer
of tho oplnlon inaikuuoha8 in a rlor o inion (NO, O-6575)
dated Mar 18, 1945, tho County Au%I?sb~          county had
bO6A adrlsod th8t *Sonata Bill Rio. 123 hae no appliaation
IrOgardfngthe oamponration of the.~~cpunE~.:.of~ficia~o~,.of
                                                       .@egg
County who are named in 8aib EioOtlOa13 Of ArtiolO 39120.~
       Although t&O prin@+Gple8Of law a8 'rnnounaodin.0~
Opinion Ho. 06580 are round, thoro war no rtatuto or ootstf-
tutional provision prohibit-   the 49th Logiolaturr from
-0ndtng Sootlon 13 of Artiolo 39120, Rovirod Civil Statutor
Of %x48, 1925, a8 amondod, by ad&i& thoroto the followlq!
              *960. 3; That Boatian 13 Of ArtfOlo 39120,
         ROVi8Od civil Statutor of Texas, 1925, an ammdod,
         bo 8ild the 8alW 1s horoby amondod by mIdin& thoroto
         tho fol1~1
              w*(o) ‘The ConrPi8~lonerrCourt is horobg
         authorlzod, whon in their ju4&mont the fiaanoial
         aonaltlon of tho aouatyand tho noods OS the
         OffiOOr8 jurtifp tho lnaroa80, to odor pn order
         1noroasisq the OORl~A88tiOI.lof tho proolnot,
         oounty and aietri0t officer8 in an aaaitlonal amount
                                                               ‘~
                                                                :      375




        AOt t0 5XtHOe twoAtpflt0 (25s) pr OOAt Of th5 5UU
        allowed under tho law for tho flraal y8aP of 1944,
        prorldra tha total ocmpbnaatlo~8uthorisod under tha
        law for tho rIaoal pear of 19  did not oxoood the
        sum or Thiztyylx xundnd ($3 00.00) Dollar&**
                                     P
        Sootion 3 oi the 5bOVtJ bet doers Aot repoal Seation 13
of Aztiola 3912o, ~ovIaed Civil atatutor of Texas, 1925, a8
amandod, but ~~1n3.yamend8 Seation 13 by adding tharrto tha
above quota4 proYlaloa8r
         Saute Bill No* 123 wa8 8MOtOd 88 en emer5onoy maware,
and on4 by I! 8triOt 5OJk~~i5AMwith tho team8 thorOor 8011 the
5ai6~i08 0r OrriOial8‘or oountiea lrfaotod thomby bo inor+ared
for thr roaalnfler or lPb5.   In othorarbr,  a oountr (auoh~85
Grog& Oow$~) that 0-a     within tha pXOVi5iOA8 Of the Offfoora'
8alary LOW, (ma not            t0 Srnato Bill No. 123) oammt
grant itr   ooimt          8 salary lnonaaoa for tha rerolrindor
of this yoatv f Ho 0pI~iof1 Nor O-6580), but a county (rush 60
~OlVe8tOJI CO&lty) that 00-I Within tho QI'O7iUiOA8Of 8OAOtO
Bill No. 123 buy grant it5 oounty oftialal8 aalary~Inaroa8e8
for the xwmlndor of 1945.    (860 Opinion No. O-6646).
        The miapoA55tloA of tho oounty traaruror or iiarx4aon
County la aontrollod b Sootlon 13 of Artlalo 39120. Undo?
SoOtiOA f) Of ATtiOb 5 L&i& the OOUUtp tXoclMl'SZ' 18 allowed 8
aOqona5tIon or *not 1056 than tho total aura oarnod a5 eoa-
ponaatlon by him ln hla offlolal oapaolty for tho flroal poar
1935, a&d AOt PeopO than tho m8XlRWi amOUnt O~OWOd 8u5h Off1oOr
UmIttPthe law8 5riating 011 Atigust i&, 1935.”  AI XaXPi8OA County
had a populqtlon of tib937 amoor&      to the 1930 yeaoral aonsur
and had an raaaaaad rahatlon of $1  ? ,562&O in 1944, tho rmxl-
m.im oomponaatlon the oounty tnarurer aould have retalnod for
1944 wan tho am of $2,000,00 (Artiolo 3943).     Thoroforo, our
Oplnlon NON 0-6646 fr agpliaabla to Wrrl5on County, and wa
8N) herewith lAdlOB tng
                     a OOpy Of @ho #amr,,
        In viaw of tho forogolng   it   18 our opinion that tho Com-
tisalonorat Court of iXarrla6nOounty ha8 the authority to ln-
moaso tho 8al8Xy or tho aounty troasuror for tho romainarr of
1945, aubjaet to tho prorlrion8 of 8onato 8113 No. 123.
       IA oOnnoatIon with tho foregoing ‘(10 aaU your attontlon
to Oplnlon NQ, O-6576 whoreIn it ~stattis..
                                          aa   followrl
     ”      Any Inoreaae ai aalwy for the year
1945 m;a; ie tn tha proportion aa the balano8 of
the year relater to the total annu81 inorsaw thrt
may be mada under raid Aot.   In other words, ff
        tb iqgrraao in oonpenratioA ia allowed
ia’& hum lrt; then the inoreaae ror 1945 would
br 'I/lltha. + . , The oom&wiaatioa for th. month8
paaartloanttotbe 19areased,
     “In   QOMOOtiOIi   With the iOPO6Oi4S ?I$ dk%Ot
 our attention to tit.  689a-11, V. A. 0. 9.. whiah
i 8 ln part ‘an r0u0wat
     **When the bUdget haa been fl~8lJ.yapproved
by the Comalarionars~ Court, the budgot, aa ap-
provob by the Court ahall be fi.Jad with tha
Olark of the County Court, u.14taxer lotied only
ia BoOOXdMo@therewith.,and no eX&MtAbitUNOf
th? fun68 0r tho aounty ehall themartsr be mad0
oroapt ln atrlot oomplianoewith the bud&et aa
adopted ~by tho Court, Xrcrept that eaergenoy
exprnditurea, in Qaae ot grave publio nooearity,
t0 Li%86tUAUaUal 8Ad UAfOm8OeA OOAditiOA8 WhiOh
oould not, by roaaonably biliigent ,thoughtand
attention, hero been inoluded in the orLgina1
budget, may from tisieto tine bo authoriaed by
tha Court a4 MOA~IBOA~O to tha original budget,
XA all oesoa where auah am9nlPeAt6 t0 the
OtigiAnSlbudget 18 md8, a copy Of the Order Of
the Oourt amending the budget 8haU ba filed with
the olrrk 0r th4 County Court, 4Ad attaohed to
the bud&    originally adopted.**

                                   Your8 very truly,
                               ATTO&i%Y O&l&;RALOP Ti!lixAS
                                  '.,


                                                  Aakiatant